Citation Nr: 0636258	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, right hand.

2.  Entitlement to service connection for residuals of cold 
injury, left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952 and from February 1953 to February 1957.  
Service in Korea and award of the Bronze Star Medal with 
combat V device is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Portland, Oregon 
(RO).

Procedural history

The veteran's April 2004 claim was denied in the July 2004 
rating decision, and the veteran timely appealed.  In 
September 2006, the veteran, his wife and his representative 
presented evidence and testimony at a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's claims folder.

At the September 2006 hearing, the veteran's representative 
moved that the veteran's claim be advanced on the Board's 
docket.  On November 15, 2006, the motion was granted by the 
undersigned VLJ.

Issues not on appeal

The veteran's April 2004 claim also sought service connection 
for hearing loss, a kidney disorder and entitlement to total 
disability based on individual unemployability due to 
service-connected disabilities (TDIU).  The July 2004 rating 
decision granted service connection for hearing loss and 
assigned a noncompensable disability rating; and denied the 
remaining issues.  The veteran did not raise the matters of 
entitlement to TDIU or the rating or effective date assigned 
for the hearing loss in his Notice of Disagreement (NOD).  In 
addition, the veteran did not include the kidney condition in 
his VA Form 9 substantive appeal.  Thus, those issues are not 
in appellate status and will be addressed no further herein.
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Additionally, in an April 2006 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  
To the Board's knowledge, the veteran has not filed a NOD 
addressing that issue, and it, too, is not in appellate 
status.  See 38 C.F.R. §§ 20.201, 20.320 (2006).


FINDINGS OF FACT

1.  During active military service, the veteran was exposed 
to extreme cold temperatures in the retreat from the Chosin 
Reservoir during the Korean conflict.

2.  Medical evidence of record for and against a diagnosis of 
cold-induced Raynaud's phenomenon of the hands is in 
equipoise.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of cold 
injury, right hand, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Entitlement to service connection for residuals of cold 
injury, left hand, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102,  3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran is seeking entitlement to service connection for 
residuals of cold injury to both of his hands.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  It is therefore 
applicable to this case.

The veteran received appropriate VCAA notice via a letter 
from the RO dated May 2004.  In any event, any deficiencies 
in VCAA notice constitute harmless error in light of the 
Board's grant of service connection for the benefits sought.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that VCAA 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. 

As will be discussed in greater detail below, the Board 
granting service connection for the claimed conditions.  It 
is not within the Board's jurisdiction to assign a disability 
rating or an effective date for service connection for such 
disabilities.  
The Board notes that the veteran was provided with 
appropriate notice under Dingess by letter dated March 2006.



Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Analysis

The veteran claims that his in-service exposure to extreme 
cold temperatures during combat action in Korea has resulted 
in Raynaud's phenomenon of the bilateral hands.  He also 
appears to contend  that arthritis of the hands was caused by 
the same exposure.

As noted above, to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

The Board observes that the veteran has been service-
connected for residuals of exposure to extreme cold for both 
feet.  The RO denied the veteran's claim for service 
connection for the hands because it determined that, unlike 
with respect to the feet,  a cold-related injury of the hands 
was not present.

Therefore, crucial to the analysis in this case is the nature 
of the current disability(ies).  The evidence that there are 
two disabilities of the hands, arthritis and Raynaud's 
phenomenon.  The Board will address arthritis first.

Arthritis

The veteran was examined by two VA physicians, Dr. L.S. in 
June 2004 and Dr. M.G. in September 2005.  In addition, the 
veteran has submitted the October 2004 diagnosis of a private 
physician, Dr. C.B.  With regard to element (1), all three 
physicians have diagnosed the veteran with osteoarthritis of 
the small joints of both the left and right hands.  The 
diagnoses are confirmed by x-ray evidence of osteoarthritis.  
Element (1) is satisfied.

With regard to element (2), the Board finds that the evidence 
of record establishes that the veteran was exposed to extreme 
cold temperatures during his military service in Korea, in 
particular during the Chosin Reservoir campaign.  Thus, 
element (2) is arguably satisfied.

With regard to element (3), however, all three physicians 
opined that the veteran's arthritis was not caused by his 
exposure to extreme cold temperatures, but rather has 
manifested as a natural process of aging.  Thus, the medical 
evidence of record does not support a finding of a nexus, and 
the claim, as it pertains to arthritis, fails for this 
reason.



Raynaud's phenomenon

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.' Webster's [Medical Desk Dictionary (1986)] at 604. 
The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are 
used to describe 'the symptoms associated with Raynaud's 
disease.' Id."  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).

With regard to element (1), Dr. L.S. opined that the veteran 
had "cold sensitivity, but no Raynaud's phenomenon."  On 
the other hand, Dr. C.B. noted that the veteran's hands 
"show very slow capillary refilling," and diagnosed the 
veteran with "cold induced Raynaud's phenomenon of his 
hands."  In an attempt to resolve the apparent conflict 
between the two medical opinions, Dr. M.G. opined that the 
veteran's "symptoms in hands when exposed to cold are not 
consistent with Raynaud's phenomenon," and specifically that 
there was "no distinct change in color in fingers."  The 
Board notes that Dr. M.G.'s opinion appears to be based on a 
statement of the veteran and not on observation of the 
veteran's hands when exposed to cold temperatures.

After review of the entire record, particularly taking into 
consideration testimony of the veteran's spouse (who 
described how the veteran's fingers turned white when cold), 
the Board has determined that there is an approximate balance 
of evidence regarding the existence of Raynaud's phenomenon.  
Pursuant to 38 C.F.R. 
§ 3.102 cited above, the Board finds that the benefit of the 
doubt in resolving this matter shall be given to the 
claimant.  Thus, element (1) is satisfied.

With regard to element (2), as above, the Board finds that 
the evidence of record establishes that the veteran was 
exposed to extreme cold temperatures during his military 
service in Korea.  Thus, element (2) is satisfied.

With regard to element (3), Dr. C.B. opined that the 
veteran's condition ("cold induced Raynaud's phenomenon of 
his hands") was related specifically to his exposure to 
extreme cold temperatures during service.    

In view of all the evidence, the Board finds that element (3) 
is also satisfied.

In conclusion, the Board finds that the medical evidence of 
record for and against a diagnosis of cold induced Raynaud's 
phenomenon of the hands is in equipoise.  For that reason, 
service connection is granted for Raynaud's disease or other 
vascular disease of the hands.

The Board additionally wishes to make it clear that, as 
explained above, its grant of service connection does not 
encompass the arthritis of the hands.  In assigning a 
disability rating, the RO will have to differentiate between 
disability cause by the vascular condition and that cause by 
the arthritis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  


ORDER

Entitlement to service connection for residuals of cold 
injury, right hand, is granted.

Entitlement to service connection for residuals of cold 
injury, left hand, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


